Citation Nr: 9929968	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1968 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied an increased 
evaluation for the veteran's PTSD (rated 30 percent under 
diagnostic code 9411).  The veteran's representative 
submitted a notice of disagreement in July 1998, and the RO 
issued a statement of the case in August 1998.  The veteran 
submitted a substantive appeal in August 1998.

In January 1999, the veteran submitted additional evidence to 
the RO, consisting of more recent VA outpatient records.  
This evidence, which is relevant to this appeal, was not 
considered by the RO and was forwarded to the Board pursuant 
to 38 C.F.R. § 19.37(b).  The Board has determined that the 
benefit to which the evidence relates may be allowed without 
referring the evidence to the RO for review and preparation 
of a supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (1999).


FINDING OF FACT

The veteran's PTSD is manifested primarily by moderate sleep 
disturbances, nightmares, flashbacks, intrusive day thoughts, 
moderate isolation, hypervigilance, some anger upon 
provocation, occasional panic attacks, anxiety, and 
difficulties establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.41, 4.130 (1999), and Code 9411.




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1968 to August 1972, 
and served in Vietnam.

Service department records show that the veteran was awarded 
the following medals and badges:  National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal with 60 
device, Combat Medical Badge, and Sharpshooter (M-14) Badge.  
His principal duties were those of a medic.

Statements of the veteran in the claims folder are to the 
effect that he served in Vietnam as a combat medic, providing 
treatment for soldiers of their gunshot wounds and mortar 
fragment wounds, while being fired upon himself.  The veteran 
also provided treatment in the emergency room and intensive 
care unit of an evacuation hospital, where many soldiers died 
of their injuries and others remained dismembered and 
disfigured.  Records show that the veteran recalled the 
details of his commanding officer sustaining a mortar shell 
wound and undergoing a double amputation while in the field. 

VA outpatient records show that the veteran was treated for 
PTSD at various times in 1994.  The veteran reported memory 
and concentration problems, and intrusive thoughts of war 
trauma.  He also reported poor sleep, nightmares, an 
exaggerated startle response, hypervigilance, anger and 
irritability, severe anxiety, and social withdrawal.  The 
veteran stated that he lived by himself, and that he has had 
several jobs within the last year and could not hold a job.  
VA clinical examiners' assessments ranged from considerable 
to severe industrial and social impairment, chronic PTSD.

The veteran underwent a VA examination in July 1994, and 
reported his Vietnam experiences.  He reported that he tries 
to avoid anything associated with the war, and that he only 
sleeps for two hours at a time and hardly ever sleeps at 
night.  The veteran reported that he isolates himself from 
others, and that crowds and loud noises tend to bother him.  
He also reported that he has worked multiple jobs, including 
carpentry work, and that he has worked as a night security 
officer for the last 2 1/2 years.  The examiner noted that the 
veteran occasionally became tearful when discussing these 
events and the flashbacks of service.  Upon examination, the 
veteran's mood was "depressed" with a congruent and 
appropriate affect with tears at times during the 
conversation; facial expression was sad with some tears and 
good eye contact; thought process was logical and goal 
directed; thought content included some occasional auditory 
hallucinations of hearing the crying and people hurting.  The 
veteran denied any current homicidal or suicidal ideation, 
though he had brief thoughts of suicide in the past.  The 
veteran's memory was poor, as it took him three tries to get 
three objects on immediate recall.  Intelligence was 
estimated in the average to above-average range.  The 
examiner's impression was PTSD, probable delayed onset.  The 
examiner noted that the veteran adapted somewhat by taking a 
part time job as a night security officer, and that the 
veteran remains socially isolated.  The veteran's disability 
was estimated to be in the moderate range.

A July 1994 RO rating decision granted service connection for 
PTSD, and assigned a 10 percent evaluation under diagnostic 
code 9411, effective from December 1993.

RO rating decisions in March 1995 and in April 1995 continued 
the 10 percent rating for PTSD.  

VA outpatient records show that the veteran obtained 
medications and received treatment for PTSD at various times 
in 1995.

The veteran underwent a VA examination in March 1997.  The 
veteran reported that he gets along with everybody, but that 
he does not get emotionally close to people.  The veteran 
reported that he does not enjoy being around people, and 
would rather isolate himself.  The veteran spends most of his 
time alone in the house.  The veteran does not have friends 
and does not participate in activities, with the exception of 
church.  He has some contact with his son who is 20 years old 
and married.  The veteran reported getting treatment from 
Dr. Morin and Dr. Doyle every two or three months, and that 
he is taking medications.  The veteran reported that he 
sleeps two hours at a time, perhaps, four-to-six hours in a 
night, and that he is startled by loud noises.  The veteran 
avoids anything that has to do with the war, and at times he 
is depressed and has crying spells.  Upon examination, the 
veteran was clean-shaven and well groomed; he appeared sad 
and was tearful throughout the interview; he did smile and 
laugh occasionally.  There was no evidence of delusions; 
insight and judgment were good.  The veteran was diagnosed 
with PTSD.  The examiner noted that the veteran was 
moderately disabled from his psychiatric symptoms; that the 
veteran was able to work a 40-hour week and get along with 
co-workers; that the veteran could exist in a social 
situation, but was uncomfortable doing so and chose to avoid 
such situations.  The examiner noted that the veteran lived a 
rather isolated existence with few activities.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 
55, indicative of moderate difficulty in social and 
occupational functioning.

An April 1997 RO rating decision increased the evaluation for 
PTSD from 10 percent to 30 percent, effective from December 
1993.
 
VA outpatient records show that the veteran was treated for 
PTSD at various times in 1996, 1997, and 1998.  The veteran 
reported that he did not have interest in many things 
anymore, that he was frustrated and irritable, and that he 
clashed with his boss who is a former Sargent.  The veteran 
also reported crying periods, sleep disturbances, nightmares, 
flashbacks, panic attacks, and intrusive thoughts of war 
trauma.  He reported that he was less able to tolerate daily 
work stress, and that he had problems in his relationship 
with his adult children.  VA clinical examiners' assessments 
ranged from considerable to severe industrial and social 
impairment, chronic PTSD.  A GAF score of 49 was assigned, 
indicative of some serious symptomatology.

The veteran underwent a VA examination in June 1998.  The 
veteran reported that he continues to receive treatment for 
PTSD from Dr. Morin and Dr. Doyle, and that he takes 
medication.  He reported that he works at the same job, but 
that he has reduced his hours to approximately 30 hours a 
week.  The veteran again reported sleep disturbances, 
nightmares, and isolation.  He reported that he does have a 
good relationship with his adult children, and that he does 
get along with others at work.  The veteran reported that he 
deals with people, but that he does not get close to them.  
Upon examination, the veteran was oriented to time, person, 
and place; he was well groomed; the veteran was never 
tearful; he was personable and pleasant to the examiner.  The 
examiner noted that the veteran could have a labile affect at 
times.  There was no evidence of delusions, and no unusual 
thinking such as hallucinations.  The veteran was diagnosed 
with PTSD.  The examiner noted that the veteran has some 
moderate symptoms and moderate difficulty in social 
functioning.  The examiner assigned a GAF (Global Assessment 
of Functioning) score of 55, indicative of moderate 
difficulty in social and occupational functioning.

A July 1998 RO rating decision continued the 30 percent 
rating for PTSD.

VA outpatient records show that the veteran was treated for 
PTSD in January 1999.  The veteran reported that he was not 
goal-directed; and that he could not deal with more than one 
day or one hour at a time.  The veteran reported severe 
anxiety almost daily, and that he could not talk or think 
about anything about the war.  He also described being 
depressed, angry, and irritable at times.  The VA clinical 
examiner noted near continuous panic and depression affecting 
the veteran's ability to function independently, 
appropriately, or effectively, and that the veteran had 
extreme difficulty in adapting to stressful events.  The VA 
clinical examiner noted an inability to establish and 
maintain effective relationships, and found occupational and 
social impairment with deficiencies in most areas.  The VA 
clinical examiner noted that the veteran was limited in job 
performance and underemployed, and was uncertain as to how 
much longer the veteran could work due to severe industrial 
impairment.  The VA clinical examiner assigned a GAF score of 
45/41, indicative of serious impairment in social and 
occupational functioning.

Statements of the veteran in the claims folder are to the 
effect that he must work to survive, and that his work 
situation has been demoted to a parts runner; his income is 
one-third of what it had been in the past.  The veteran 
states that he can no longer work under stress, and that each 
year he seems to get worse.  He cannot hold an interest in 
anything or any subject much at all.

B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran receives 
ongoing VA outpatient treatment and medications for PTSD.  In 
January 1999, the veteran reported severe anxiety almost 
daily.  VA clinical examiners noted continuous panic and 
depression affecting the veteran's ability to function 
independently, appropriately, and effectively, and of extreme 
difficulty in the veteran's adapting to stressful events.  A 
GAF score of 45/41 was assigned, indicative of serious 
impairment in social and occupational functioning.

A report of the June 1998 VA examination reflects few 
abnormal clinical findings and not more than moderate 
symptomatology attributed to PTSD.  The veteran reported that 
he was presently employed, working approximately 30 hours a 
week, and that he did get along with others at work.  The 
examiner noted that the veteran did have some meaningful 
interpersonal relationships, although they were few.  A GAF 
score of 55 was assigned, indicative of moderate difficulty 
in social and occupational functioning (e.g., few friends, 
conflicts with peers or co-workers).

While the evidence shows that the veteran is currently 
working, examiners have noted that the veteran's ability to 
continue doing so and to handle daily stresses is uncertain.  
The overall evidence, however, reflects that the veteran is 
capable of functioning independently.  There is no evidence 
in the claims folder that reflects obsessional rituals and 
interference with routine activities, illogical or obscure 
speech, depression affecting the ability to function 
independently, or the inability to establish effective 
relationships.  

After consideration of all the evidence, the Board finds that 
the veteran's PTSD is manifested primarily by moderate sleep 
disturbances, nightmares, flashbacks, intrusive day thoughts, 
moderate isolation, hypervigilance, some anger upon 
provocation, occasional panic attacks, anxiety, and 
difficulties establishing and maintaining effective work and 
social relationships reflective of not more than considerable 
social and industrial impairment.

After consideration of all the evidence, the Board finds that 
a 50 percent rating for PTSD under diagnostic code 9411 best 
represents the veteran's disability picture.  The 
preponderance of the evidence is in favor of an increase 
based on current symptoms, and the claim is granted.  Since 
the preponderance of the evidence supports the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The evidence as a whole does not show that symptoms of the 
veteran's PTSD are so severe as to warrant a 70 percent 
evaluation (e.g., illogical or obscure speech).  Nor is there 
evidence in the record that the veteran's PTSD presents 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).


ORDER

A 50 percent rating is granted for PTSD, subject to the 
regulations applicable to the payment of monetary awards.



		
	TERENCE D. HARRIGAN
	Member, Board of Veterans' Appeals



 

